                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION AT CHICAGO

 BARBARA M. GESIAKOWSKI,                          )
                                                  )
                     Plaintiff,                   )
                                                  )
 v.                                               ) Case No.: 1:20-cv-00656
                                                  )
 MORREALE, BRADY, MALONE &                        ) Honorable Judge John Z. Lee
 CWIK, P.C., JOHN F. MORREALE, an                 )
 individual, and THE LASALLE                      ) Honorable Magistrate Judge Maria Valdez
 NETWORK, INC.,                                   )
                                                  )
                    Defendants.                   )

                                     NOTICE OF MOTION

To:    All Parties of Record.

        PLEASE TAKE NOTICE that on March 17, 2020, at 9:30 a.m. or as soon thereafter
as counsel may be heard, I shall appear before the Honorable Judge John Z. Lee or any Judge
presiding in his stead, at the Everett McKinley Dirksen Federal Building 219 S. Dearborn Street,
Chicago, IL 60604 PLAINTIFF’S MOTION TO WITHDRAW COUNSEL AND SEAL
DOCKET ENTRY.
                                                                          Respectfully submitted,
DATED: March 10, 2020
                                                                                /s/ Mason S. Cole
                                                                 One of the Attorneys for Plaintiff
COLE SADKIN LLC
Mason S. Cole
Dean J. Tatooles
Vani Vedam
20 S. CLARK STREET, SUITE 500
CHICAGO, ILLINOIS 60603
T: (312) 548-8610
F: (312) 372-7076
Firm ID: 49001
mcole@colesadkin.com
dtatooles@colesadkin.com
vvedam@colesadkin.com

                                      PROOF OF SERVICE

I, Brittaney M. Stevenson, the undersigned hereby certify that on March 10, 2020, I filed and served
this notice and true and correct copies of the above documents utilizing the CM/ECF e-filing system.

                                                                           Brittaney M. Stevenson
